EXHIBIT 23.1a CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Annual Report on Form 10-K of Superior Uniform Group, Inc. and Subsidiaries for the year ended December 31, 2013 of our report dated February 28, 2014 included in its Registration Statements on Forms S-8 (File No. 333-105906 and File No. 333-188944) relating to the consolidated financial statements and financial statement schedules for the year ended December 31, 2013 listed in the accompanying index. /s/ Mayer Hoffman McCann P.C. Clearwater, Florida February 28, 2014
